Case 8:19-cr-00447-SCB-TGW Document1 Filed 10/01/19 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

v. CASE No, 8. 19-C0-441-1- SHTGW
18 U.S.C. § 1519
18 U.S.C. § 242
NORMAN NICHOLSON
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about June 16, 2018, in the Middle District of Florida, the
defendant,
NORMAN NICHOLSON,
did knowingly alter, destroy, mutilate, conceal, cover up, falsify, and make a
false entry in any record, document, and tangible object, to wit: an arrest
affidavit and police report, with the intent to impede, obstruct, and influence

the investigation and proper administration of an investigative review _

qG.c, > me

H D.w. os =

concerning the arrest of B.M., a matter that was within the jurisdiction-of the
Foe co +
ry UG poe
United States Department of Veterans Affairs, a department and agenéy:of the tr

United States.

 

Q{:1 Hd

In violation of 18 U.S.C. § 1519.
Case 8:19-cr-00447-SCB-TGW Document1 Filed 10/01/19 Page 2 of 3 PagelD 2

COUNT TWO

On or about June 16, 2018, in the Middle District of Florida, the

defendant,
NORMAN NICHOLSON,

a police officer with the United States Department of Veterans Affairs, while
acting under color of law, did assault B.H. by pushing him against the fence,
using a takedown move to pull B.H.’s legs apart causing B.H. to fall to the
ground, and by picking B.H. up using an infraorbital move, and thereby
willfully depriving B.H. of a right secured and protected by the constitution
and the laws of the United States, that is the right to be free from the use of
unreasonable force by a law enforcement officer.

In violation of 18 U.S.C. § 242.

A TRUE BILL,

KE

Foreperson

MARIA CHAPA LOPE
United ei 2s Attorney

Bye 0 ha

Mies F. ——
Assistant United States Attorney

 
   

Amanda L. ‘Ried el
Assistant United States Attorney
Deputy Chief, Criminal Division

2
Case 8:19-cr-00447-SCB-TGW Document1 Filed 10/01/19 Page 3 of 3 PagelD 3

SzS €98 OdD

 

 

$ Ted

 

JVYO

 

“6107 48q0190 JO

Aep 38] st} noo uado ut payty

 

uosiodaio,
ZL
‘THQ en. Vv

 

6IST pue 7PZ 88 O'S NI ‘suonejora

LNAWLOIGNI

 

 

NOSTOHOIN NVWYON

“SA

VOTWEWNV AO SALVLS CHLINN FHL

 

UOISIAIC] edu J,
epHo[y JO MINS] e[PPrIAL
DTaNOS LOTaLsid SALVLS G4LINN

 

‘ON

6] Jaquiajdag
pe-ddo0 Waod
